         Case: 19-35134, 06/19/2020, ID: 11727231, DktEntry: 68, Page 1 of 1
        Case 2:14-cv-00060-SEH Document 266 Filed 06/22/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    JUN 19 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 BUTTE SCHOOL DISTRICT NO. 1,                  No. 19-35134

               Plaintiff - Appellee,
                                               D.C. No. 2:14-cv-00060-SEH
   v.                                          U.S. District Court for Montana,
                                               Butte
 C.S. and STUART MCCARVEL, in his
 capacity as originator of the C.S. due        MANDATE
 process complaint,

               Defendants - Appellants.


        The judgment of this Court, entered May 27, 2020, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Jessica Flores
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
